Gardner, P. J.
The present case is controlled by the decision this day rendered in the case of Bickers v. Georgia Real Estate Commission, ante. The court below was correct in dismissing the petition for the writ of certiorari because it affirmatively appeared from the petition that no attempt had been made to comply with the law as laid down in Code §§ 19-206 and 19-208 relative to the making of a proper bond or the execution of a proper pauper’s affidavit.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.